Tilson, Judge:
As to the appeals listed in schedule A, hereto attached and made a part hereof, counsel for the respective parties have agreed that the issue involved is the same as the issue in United States v. Kohlberg, C. A. D. 88, and that the market value or price at or about the dates of exportation, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantity and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the appraised value less any amount added under duress.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the merchandise covered by the said appeals to be the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.